 POPULAR VOLKSWAGEN441Popular VolkswagenandDistrict No. 9, InternationalAssociation of Machinists and AerospaceWorkers,AFL-CIO. Case 14-CA-7030August 10, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDJENKINSOn February 27, 1973,AdministrativeLaw JudgeJennie M.Sarrica issued the attached Decision in thisproceeding.Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor RelationsAct, asamended,the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions 2 of the Administrative Law Judge and toadopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Popular Volkswagen, PoplarBluff,Missouri, its officers, agents, successors, andassigns, shall take the action set forth in the said rec-ommended Order.CHAIRMAN MILLER, dissenting:Iwould remand the case to the Administrative LawJudge for more definitive credibility resolutions. Heranalysis begins with a statement that most of the testi-mony stands uncontradicted and that none of thewitnesses "presented a demeanor which would reflectadversely on his sincere attempt to present the factsas he saw them."Yet the testimony of employee Adkins is to theeffect that the employees, acting on their own, andwith the help of their union steward, initiated a movetoward a 4-day, 10-hour-per-day, workweek, anddrafted and circulated a petition seeking such achange.According to Adkins, when the full-timeunion representatives "balked" at this, and refused togo along with the employees' desires, the employeesengaged outside counsel and filed a decertificationpetition.That is a quite different version of the facts fromthe one presented by the findings of the Adminis-trative Law Judge.It is true that employee witness Mantis painted apicture much like the findings of the AdministrativeLaw Judge. It is also true that Respondent did notcallany management personnel to counter theclearly damaging testimony of Manns, and it isquite proper to draw inferences adverse to Respon-dent therefromBut with Adkins' story so different from Manns',I think it essential that a credibility resolution bemade as between those two witnesses.Iwould remand for that limited purpose.'The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy notto overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convincesus that theresolutions are incorrectStandard Dry Wall Products, Inc,91NLRB 544,enfd 188 F 2d 362 (C A 3) We have carefully examined the record and findno basis for reversing her findings2Contrary to our dissenting colleague, we see no credibility issues of anysubstance which need to be resolved It is not significant really whether it wasthe employees or management officials who initiated the move toward a4-day workweek because the record as a whole, including the testimony ofAdkins, the sole witness called by the Respondent, clearly establishes that theRespondent dealt directly with its employees concerning a term and condi-tion of employment It was this direct dealing with employees about the 4-dayworkweek by which the Respondent circumvented the employees' duly au-thorized bargaining representative. Accordingly, we would affirm the Ad-ministrative Law Judge's finding that this conduct was in derogation ofRespondent's statutory obligation to deal only with the exclusivebargainingrepresentative of its employeesDECISIONSTATEMENT OF THE CASEJENNIE M. SARRICA,AdministrativeLaw Judge:This pro-ceeding under Section10(b) ofthe National Labor Rela-tions Act, as amended(29 U.S.C. 151,etseq.)hereinafterreferred to asthe "Act,"was tried before me at Poplar Bluff,Missouri,on November8, 1972,upon a charge filed August29, 1972;a complaint issued October12, 1972,presentingallegations that the Respondent,Popular Volkswagen,'committed unfair labor practices within the meaning ofSection 8(a)(5) and(1) and Section2(6) and (7) of the Act;and Respondent's answer denying those allegations.Repre-sentatives of all parties were present and participated in theheanng. Briefs were filedby theGeneral Counsel and theRespondent.Based on the entire record,2 including my ob-Formerly Popular Motors, Inc , as stipulated by Respondent's represent-ative at the heanng2 The General Counsel's motion to correct the record set forth in theAppendix B [omitted from publication], to which no opposition was filed, ishereby granted except as follows- The references to page 7 inthe first twoproposed corrections clearly apply to material on page 8 of the transcript ofhearing and page 8 is corrected accordingly The requestedinsertof the word"one" after "gone" at page 69, line 16 of the transcript appears to be atypographical error which adds confusion rather thanmeaning to the sen-tence Insteadthe word "on" is substituted for the first "and" following theword "gone" at this point in the transcript of the hearing205 NLRB No. 62 442DECISIONSOF NATIONALLABOR RELATIONS BOARDservation of witnesses and after due consideration of briefs,Imake the following:FINDINGS OFFACT AND CONCLUSIONS OF LAWIJURISDICTIONRespondent, a Missouri corporation, at its place of busi-ness on Highway 67 in Poplar Bluff, Missouri, is engagedin the retail sales and service of new and used automobiles,automobile parts, and related products. During the 12months ending September 30, 1972, a representative period,Respondent's sales from this business exceeded $500,000.During the same period Respondent purchased, and causedto be transported to its place of business directly frompoints located outside the State of Missouri, goods andmaterials valued in excess of $50,000. Respondent admits,and I conclude, that it is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.11THE LABORORGANIZATIONThe Charging Party, District No. 9, International Associ-ation of Machinists and Aerospace Workers, AFL-CIO,hereinafter called the Union, is a labor organization withinthe meaning of Section 2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe principle issues to be resolved in this proceeding arewhether Respondent, as the General Counsel contends, vio-lated the Section 7 rights of its employees and its statutorycollective-bargaining obligation,inter aha,by dealing di-rectly and individually with employees rather than throughtheir designated representative, by urging employees toabandon their representative and form their own union,3and, thereafter, by negotiating with said representative withno intention of reaching agreement.In its answer Respondent advanced as affirmative defen-ses assertions that it complied with the terms of the contractuntil the expiration date thereof when employees sponsoreda decertification petition; that the Union claimed coverageof and sought to represent an inappropriate unit by insistingupon inclusion of a supervisor or managerial employer (theparts department manager); and that the unit is inappropri-ate because Respondent does not employ many of the vari-ous classifications named in the contract and in thecomplaint.B. BackgroundIt is admitted that from January 7, 1972, Cliff Carver,general manager,and John Vincent, service manager, held3As the allegations in the complaint establish the issues in a Board pro-ceeding and the charge herein is sufficient to support this allegation, I findno ment in Respondent's challenge of this issue on the ground that it wasnot specifically set forth in the chargethe positions in Respondent indicated and were supervisorswithin the meaning of Section 2(11) of the Act, the formerindividual until September 7, 1972, and the latter individualuntil July 20, 1972.1Respondent and the Union are parties to a 3-year collec-tive-bargaining agreement effective from September 1,1969, which, by its terms, covered a unit of Respondent'semployees at the facility involved herein described as fol-lows:Journeymen automobile and truck mechanics, machin-ists,electricalmachinists,welders, trimmers,met-almen, fender, body, painter, radiator repairmen,refrigeration, automotive air conditioning mechanics,garage men, service salesmen and towermen, appren-tices and working foremen.This unit, excluding salesmen, office clerical employees,professional employees, guards, and supervisors as definedin the Act, is alleged in the complaint to be the appropriateunit. I find that the unit set forth is appropriate for purposesof collective bargaining within the meaning of Section 9(b)of the Act.'As previously indicated Respondent asserts that the parts departmentmanager is a supervisor within the meaning of the Act William 0 Manns,who has this title, testified that he is the only employee in the parts depart-ment, that he keeps the parts inventory, buys the parts needed, and issuesparts to mechanics in the shop and to customers over the counter In hisabsence the office employee or service manager handle the parts departmentHe has no authority over any employee and has never been asked for norrecommended any action affecting the employment condition of any otheremployee It appears that for a time some 4 years previously, while Mannswas hospitalized and when he was present but busy, the owner's son helpedout in the office and parts department During that time when Manns waspresent, if the son had a parts department question he would ask it of Manns,and had he put things in disarray-like turning the cards upside down-Manns stated he would have reprimanded him By contract the Parts De-partment Manager receives an hourly rate with a minimum guaranteed wageplus a percentage based on parts sales None of the other shop employeescovered by the contract receive any type of percentage as part of theircompensation The record indicates that the sales manager, a supervisor, alsoreceives compensation based in part on a percentage of sales, whereas theservicemanager, an admitted supervisor, does not I find no supervisoryindicia in the method of compensation On the basis of the foregoing Iconclude that Manns has not been, at any time relevant herein, a supervisorwithin the meaning of Section 2(l 1) of the Act Nor does the fact that heannually attends distributorship's parts conferences, or the fact that he hadnot been given a specific dollar ceiling for parts purchases, establish that hisinterests are so aligned with management as to require his exclusion from theappropriate unit I find that parts department employee Manns has been, andis,appropriately a part of the unit involved5Respondent's challenge directed to the appropriateness of its own con-tract unit is based on the assertion that it does not employ many of theclassifications named However, Respondent presented no evidence identify-ing the particular classifications it had not filled or does not use The recordevidence shows that during the relevant period there were at least threeautomobile mechanics in the service shop with some degree of skill, one ofwhom may have been the apprentice referred to, and there was one partsdepartment employee The record is silent as to which of the other classifica-tions are employed but indicates there were at least seven shop and partsdepartment employees whom Respondent treated as covered by the collec-tive-bargaining agreement A service shop and parts department unit, exclud-ing sales department and office employees, is a traditional bargaining unitin automobile sales agencies, although various descriptions are utilized by theparties involved As the parties to this proceeding themselves adopted in theiragreement the description set forth above, as the record fails to establishwhich of the various named classifications are not filled, and as the partiesobviously were able to identify which employees their contract covered, Ifind no merit in Respondent's challenge to the appropriateness of the unitand no necessity to redefine the unit for purposes of this proceeding POPULAR VOLKSWAGEN443C. The Conduct InvolvedGenerally speaking, by contract Respondent's shop em-ployees were on a workweek consisting of 5 consecutive8-hour days, between the hours of 7 a.m. and 5:30 p.m.,Monday through Saturday, with overtime applicable tohoursin excessof 8 in 1 day and to days in excess of theestablished workweek. A workweekconsistingof 4 10-hourdays, known as the 4-day plan, apparently is a work pro-gram adopted by some Volkswagen dealers in various areasof the country designed to permit longer hours of operationon a 6- or 7-day basis in order to accommodatemore cus-tomers as well asthose who must travel considerable dis-tancesfor shopping and service. According to Respondent'switness, mechanicEugene Adkins, this plan had been dis-cussedon televisionand among shop employees when hewas firstemployed by Respondent 2 years before and morerecentlyin a feature article inthe Volkswagen publication.In early April 1972, a call went out by an unidentifiedpersonstating"they wanted everybody upstairs"-a roomabove the auto service shop. "Everybody" consisted of theshop and parts employees, and the meeting was conductedby John Vincent, service manager, who, according to em-ployee Manns, did all the talking. In substance, Vincent toldemployees that thebusinessas a whole, and specifically theserviceshop, was not making money and that to make itpossible for the shop to be open more hours so that it andthe sales operation could increasebusiness as well as toserviceout-of-town customers, the Respondent wanted toswitch itsworking schedule to the 4-day plan. Adkins testi-fied that thismeetingcame aboutas a resultof "open dis-cussionsin the shop" regarding the desirability of the 4-dayplan as the "route to go to help us out of our problem"which was "indication of slacking of business and unavaila-bility ofservice to customersthat couldn't get there duringour normalhours of operation."Soon after thismeeting adocument dated April 7, 1972,on the letterhead of Popular Volkswagen, was circulated forsignatureamongunitemployees. The document stated insubstance that thesignatoriesdesired to amend their collec-tive-bargaining agreement, and supplied proposed contractlanguage which would establish a regular workweek of 4consecutive 10-hour days. According to Adkins, he and theshop steward, Kirkman, wrote out the document in long-hand and handed it to the office girl for typing after whichthey passed it around among employees for signatures andthen to Mr. Carver who sent it to the Union at their request.Manns testifiedhe did not know who prepared the docu-ment,but that it was handed to him through the parts win-dow by Mr. Carver with the instruction to read it and signit.The document bears the signatures of seven unit employ-ees and General Manager Cliff Carver.A second meeting between management and employeeswas held in the same location around mid-April. Accordingto Manus,Vincent spoke first at this meeting concerning thefinancialcondition of the operation and mentioned the pos-sibility of having to close if the businesslossescontinued.Carver addressed himself to the details of the 4-day plan.Adkins indicated that at this meeting employees workedwith managementon the details and had set a date to putthe plan intoeffect.Adkins further testified that throughoutthis entire period there was:general discussion and get togetheronce ina while .. .we were all quite anxious to get this going. The employ-ees and the company were working togetheras far asto get the plan initiated and actually the plan was wellunder way when we came across the first technicality.We thought we had better clear it with the Union. Wehad a date to start this on and we wanted to get theapproval and get the Union's reaction to it prior tostarting, and that time was running out . . . and wethought maybe we better get another message out.Adkins testified that he and Kirkman, therefore, "drew upthe second one [document] to indicate [to the Union] theurgency, that we would like to get this under way." 6 Adkinsfurther testified that this second document was preparedand circulated in the same manner as the first, then deliv-ered to Mr. Carver to send to the Union. Employee Mannstestified that it was Mr. Carver who handed this documentto him with verbal instructions to look it over, sign it if hewanted to, and pass it on to other employees.After receipt of the April 7 communication, Union Busi-nessRepresentative Kenoyer and shop steward Kirkmanmet with Carver at the shop office. During thismeeting,Carver explained the business reasons for switching to theproposed 4-day plan and the Union advised that it wouldnot agree to the contract change. Carver then stated thatRespondent would live up to the current agreementuntil itstermination date of September 1, 1972; after that date hedid not know what course Respondent would take.As a result of receipt of the April 17 document which wassigned only by employees, Kenoyer and another union busi-nessrepresentative, Timmerberg, met with unit employeeson May 2, and the following morning called on Carver atthe shop. The latter meeting was also attended by Vincentand Kirkman. The 4-day plan was again discussed, Carveradvancing the business reasons favoring the change andadvising the Union the Agency was losing money. Carverdisplayed to the union representatives the last monthly sum-mary showing that the Company had experienced a betterfinancial result for that month than it had for any monthsince it was established but that it was still losing moneyoverall; the service department, however, had "paid itsway" with "100 per cent shop absorption." Carver statedthat in view of this financial record the Company might onlybe there another 9 months, and that he needed to make agood showing. The union representatives suggested waysRespondent could, under the present contract provisions,remainopen on Saturdays, and advised Carver that employ-ees, individually, could volunteer to work beyond 8 hourseach day. The Union also brought up the matter of in-creased health and welfare benefit premiums which hadbeen imposed by the insurer and for which their contract6 The document addressed to the Union, dated April 17, and bearing thesignatures of the seven unit employees, sets forth the nature of the restrictionson "the owner of this agency" created by the contract workweek provision,and states "the owner of this agencycannot see operating in this mannerany longer at a loss",that the 4-day plan wouldentail the employment ofthree more mechanics whereas the "present restrictions will require the layoffof at least two of the present employees", and that "each union employeeof this agency" is "in agreement with management" and "very much in favorof this plan " DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad failed to provide. Carver advised thatthe agreementwas for a stated fee and the Company would not increasethe payment. The Union advised it would not agree to achange in the contract workweek provisions. Carvercharged the union representatives with failing to seek whatthe employees wanted and stated that the agreement wasonly in effect until September; "after that we might not behere." The meeting ended with Carver requesting the unionrepresentatives to leave his office, his following themthrough the shop and his ordering them to leave the proper-ty.Sometime after the April 17 document was dispatched,Respondent held one or more additional meetings with em-ployees in which the 4-day plan was discussed. Manns testi-fied that at one such meeting 7 Carver told employees theUnion did not want to go along with the 4-day plan; thatas far as he was concerned he could live with the Union orhe could live without the Union; that employees did nothave to have the Union for a 4-day workweek; that theycould form a union of their own, have an attorney, and usethe old contract as a guide, and that he would sign it. At oneof these meetings, Manns recalled, Vincent told employees"it would be better ... if we had our own union to go ona 4-day week than run the risk of the place being closed onaccount of losing money."On June 28, 1972, the Union gave the required noticeforestalling the automatic renewal of the collective-bargain-ing agreement and advised the Respondent that specificproposals for contract modification would follow. Such pro-posals dated July 25, 1972, were received by Respondent.Adkins testified that he first saw these proposals the daywhen Carver received them and brought them into the shopto show them to employees. At this time Carver stated hethought the proposals "were out of the ball park," andemployees told Carver the demands were not what the em-ployees had initiated; and that employees were "all, moreor less" agreeable to a continuation of the present contractuntil"the company couldsee itsway clear."During the first few days of August, Carver spoke toemployee Manns at a lodge meeting. Carver told Manns ofthe receipt of the Union's bargaining demands and statedthat the amount proposed was ridiculous. Manns agreedthat theamount mentionedby Carver was ridiculous. Hetold Carver he personally would be willing to continue atthe present wage for a year and that he had told the Unionthis when employees met on contract proposals. Carver toldManns "I'm not even going to talk with them about it. I'mnot even going to answer them. We have so many days .. .and the contract is up. They can hit the street." Adkinstestified that as a result of the 4-day workweek "balk by theUnion" he and two other employees discussed the matteramong themselves and that sometime after the Respondentreceived the Union's contract demands, he went to Carverand told him of their interest in getting rid of the Union. Inthis conversation Adkins asked Carver if he would negotiate7Manns had some difficulty in fixing the time of these meetings in relationto when he was asked to sign the second document addressed to the Unionon the subject of the 4-day week I do not view this vagueness as to the timefactor as affecting the accuracy of his recollection of what the employeeswere told by management representatives in such meetingswith the employees on a continuing contract basis. Carversaid he would, and on the subject of proceduresuggestedthat employees hire an attorney. The employees did see anattorney who, Adkins testified, prepared and filed a decerti-fication petition with the National Labor Relations Board.Early in August 1972, Kenoyer and Carver held a bar-gaining session inCarver's office where they discussed theUnion's contract proposals. During this meeting Carver ac-cused the union representative of failing to seek what theemployees wanted. This was denied by Kenoyer. They pro-ceeded to discuss the union proposals, as well as the 4-dayworkweek. Kenoyer told Carver that each of the Union'scontract proposals was negotiable, but Carver stated "it didnot matter"; he could not afford to grant anything; theCompany was in bad financial trouble; and none of hismechanics were really journeymen anyway and did notneed a wage increase. Carver said he might possibly sign thesame agreementthey had but he was not sure he would dothis.Kenoyer testified that Carver repeatedly stated that"we were there until September 1, and after two hours ofdiscussion, Carver said he had work to do, endingthe meet-ing with the comment ". . . up until September 1, that is it."No agreement was reached on any proposal.In mid-August Kenoyer called Carver toarrange a sec-ond negotiatingsessionand August 24, 1972, was set bymutual agreement. Kenoyer became ill and asked Timmer-berg to substitute for him. Thus, a day before the scheduledmeetingdate, Timmerberg called Carver to verify the ar-rangement for the 24th. Carver advised Timmerberg he hadengaged an attorney and that the Union could contact theattorney for a meeting. Timmerberg did soand a meetingdate was arranged for August 30, 1972. Although both hadcopies of the contract proposals with them at the appointedtime,no negotiations took place. About 20 minutes wasspent in introduction and greetings and in attempting toclarify the status of the negotiations as neither had partici-pated in the previous discussions. In the course of this at-tempted clarification, the union representative mentionedhe had heard that the employees had obtained a local attor-ney. Respondent's attorney stated that he thought he hadbetter speak with that attorney and would contact theUnion. On this note the meeting ended. The followingmorning in a telephone call by the union representativeRespondent's attorney advised that the employees indeedhad engaged a local attorney and that "theywere sitting ona petition to file when it became legal." No further meetingswere suggested and there have been no further bargainingsessions.D. Analysis and FindingsNeither of the management officials involved in theevents herein appeared as witnesses and most of the testi-mony stands uncontradicted. Nor would I find from myobservation that any one of the witnesses presented a de-meanor which would reflect adversely on his sincere at-tempt to present the facts as he saw them. There are someminor variants, notably Adkins' inclination to run all eventstogether and to generalize-creating certain internal incon-sistencies, and in Manns' confusion in attempting to fix thetime of the various meetings with management and assign POPULAR VOLKSWAGEN445the various statementsby Vincent and Carver toa particu-larmeeting.81.Direct dealingsIn summary, I find that beginning in early April 1972,during the term of the collective-bargaining contract, Re-spondent dealt directly with some of its shop employeesinformally and with all unit employees in formal meetingsto reach agreement on and institute a change in contractworking conditions, and that adoption of the 4-day work-week plan was well under way including the fixing of thestarting date "when the first technicality arose," in that itwas decided they "had better clear it with the Union." Em-ployees and the Respondent then dispatched to the Uniona document requesting amendment of the contract to ac-commodate their agreement, with specific amendment lan-guage.'Respondent continued to deal directly withemployees on this plan without advising them of the disap-proval by their representative after the Union contactedRespondent upon receipt of this document and advised thatthe Union would not agree to the contract change. Onlyafter the Union conducted a meeting with the employeesand again met with Respondent with respect to the pro-posed change did Respondent advise employees that theplan would have to be dropped.10The legal principles here applicable are well settled. "TheNational Labor Relations Act makes it the duty of theemployer to bargain collectively with the chosen representa-tive of his employees. The obligation being exclusive . . . itexacts `the negative duty to treat with no other,' " and it iswithout significance who originated the idea for discussionor requested the meetings." The evidence establishes that8Resolution of such confusion and inconsistencies,however,to the extentthat this is necessary to the determination herein, can be made on the basisof the probabilities when related to other events and the documentary evi-dence9 It is immaterialwho drafted this document, it was signed by both man-agement and the employees and was an attempt to gain the Union's acquies-cence in the results of their direct bargaining10 Respondent defends its dealings with employees with respect to the 4-dayplan on the ground that the idea was originated among employees whosought each meeting with management,and that it merely indicated itsapproval while advising employees that the Union's approval was requiredbecause of the existing labor agreement I need not decide whether suchconduct would be violative of Section 8(a)(5), because the evidence does notsupport this statement of the facts Rather,it establishes,through the testimo-ny of Adkins, that the idea of adopting this well-known plan, which wasutilizedby a number of Volkswagenagencies, arose in open discussions inthe shop, that employees and the company were working together to get theplan instituted,and that they had set the date for it to become effectivebefore the matter of the Union's approval was mentioned There is no indica-tion that Vincent and Carver were not a part of the open discussions in theshop.Indeed Adkins'testimony that the purpose of considering the plan atall was as apossible solution to "our problem," which when specified turnedout to be management problems of"slacking of business" and"unavailabili-ty of service" to certain customers-the very arguments in favor of the planadvanced by management in the meetings with employees and in the laterconferenceswith the Union That management participated in the shopdiscussions is further indicatedby thefact that the second document signedby employees and dispatched by management to the Union gave in specificnumbers how company personnel would be affected both by approval andby disapproval of the plan Also, there is no evidence whatsoever that em-ployees requested any of these meetings, and Adkins testified that it was notin the first, but in the second formal meeting,that management first indicatedunion approval would be necessary11Medo Photo Supply Corp v N L RB, 321 U S 678, 683-684 (1944), andcases cited thereinduring April and at least through early May, 1972, Respon-dent dealt directly with employees with respect to the 4-dayworkweek plan, bypassing their contract representative. Ifind that this conduct was in derogation of Respondent'sstatutory obligation to deal only with the exclusive bargain-ing representative of its employees and that the Respondentthereby violated Section 8(a)(5) and (1) of the Act.After the May 2, 1972, conference with the Union, Re-spondent had one or more additional meetings with em-ployees in which it advised them the Union would notaccept the proposal but that they did not need to have theUnion as their representative in order to have a 4-day work-week; they could form a union of their own, have an attor-ney, and Respondent would sign a contract with them usingthe old contract as a guide. Not only is such conduct ablatent attempt to undermine the statutory representative inviolation of Section 8(a)(5) and (1) of the Act, but hereagain,by offering a contract with specific terms,Respondent's conduct was in the nature of dealing directlywith employees in derogation of its Section 8(d) obligationsand in violation of Section 8(a)(5) and (1) of the Act.I also find that by relating or showing to individual andgroups of employees the Union's written contract demandsand by soliciting their reactions to the Union's bargainingproposals, Respondent engaged in acts designed to under-mine the Union's representative status and also continuedto bypass the bargaining representative, each in derogationof its duty under Section 8(a)(5) and (1) of the Act.2.Bad-faith bargainingAs indicated by the foregoing findings, upon the Union'sfirm refusal on May 2 of the proposed contract changes, theRespondent made no effort to accommodate its expandedhours plan within the framework of the contract which hadbeen suggested by the Union but, instead, led employees tobelieve that the abandonment of the entire plan, and anyresultant adverse consequences, was caused by the Union.It is clear from the Respondent's conduct beginning aroundthe first of April 1972, and continuing throughout the rele-vant period, that it undertook a course of action whichwould have the forseeable effect of undermining the repre-sentative status of the incumbent union. That this was acontinuing approach is apparent in Respondent's actionsafter receipt of the Union's written contract demands onJuly 25, when Respondent sought employee expressionswith respect to those proposals and told at least one employ-ee that Respondent was not going to talk to the Union aboutthe proposals, and when, in response to Adkins' expressionof the desire of three employees to get rid of the Union,Carver suggested that employees hire an attorney andpromised that Respondent would negotiate with employeeson a continuing contract basis."12Where the employer undertook a course of conduct violative of 8(a)(i)and assisted in the circulation of a decertification petition calculated toundermine the incumbent union and destroy its majority status, the Boardhas rejected the employer's assertedbona fidedoubts concerning the union'scontinued representative status See, e gBaron Clay Products,174 NLRB895, I view Carver's suggestion to the assembled unit employees that they didnot need the Union to have the 4-day workweek, they could form a unionof their own, have an attorney and a contract, and his promise to Adkins thatContinued 446DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent's intention not to reach a new agreementwith the Union and not to continue recognition beyond theterm of the contractis alsoapparent in its bargaining ap-proach. Thus, during the only meeting at which any discus-sionof the specific contract proposals took place,Respondent's stance was one of intractability, failing tomake any counterproposals and refusing to commit itselfeven to the expression of a willingness to renew the currentcontract or reach anyagreement,assertingthat it did notmatter that each of the Union's proposals were viewed bythe Union as negotiable, repeatedly stating that they werethere only until September 1, the expiration date of thecurrent agreement, a theme the Respondent had empha-sized at the May 2 discussion, and finally terminating themeeting after only 2 hours with the comment "up untilSeptember 1, that is it."Even in Respondent's dealings with the Union away fromthe bargaining table, Respondent demonstrated the absenceof good faith, by its failure to advise the Union in advanceof the August 24 bargaining date that further discussionswere to be held with Respondent's attorney, thus causing adelay of any meeting until the last 2 days of the contractterm, then avoidingdiscussionson the ground that the em-ployees had an attorney who was "sitting on a petition tofilewhen it became legal."The totality of Respondent's approach to its collective-bargaining obligation, both in dealing with employees andin dealing with the Union at the bargaining table as well asaway from it, demonstrates that Respondent intended notto reach agreement but to avoid any meaningful collectivebargaining until it could lawfully question the Union's ma-jority status. Such an approach constitutes bad-faith bar-gaining. As pointed out inMedo Photo Supply, supraat 687,Respondent cannot[a]s justification for its refusal to bargain with theunion, set up the defection of union members which ithad induced by unfair labor practices, even though theresult was that the union no longer had the support ofa majority. It cannot thus, by its own action, disestabl-ish the union as the bargaining representative of theemployees, . . . [R]efusal to bargain under those cir-cumstances was but an aggravation of its unfair laborpractice in destroying the majority's support of theunion, and was a violation of 8(1) and (5) of the Act.Here, when Respondent ceased even giving the appearanceof bargaining, the purported decertification petition had notyet been filed; the attorney was reportedly "sitting on it"until it could become timely, which under existing Boardprecedent would not be until the contract with the incum-bent Union expired without the parties reachingagreementat midnight, August 31, 1972.13 On the basis of the fore-he wouldnegotiatewith employees and as a matter of procedure they shouldhirean attorney, all part of a subtile direction that they depose the Union,indicia of Respondent's bad faith13Contrary to Respondent's contention advanced in its brief, I find thatitdid not comply with its bargaining obligation until the independent filingof the decertification petitionWhether the mere filing of such a petitionimposes a legal requirement that an employer not bargain further with anincumbent contracting union, as contended by Respondent, need not begoing, I find merit in the allegation of the complaint hereinthat Respondent negotiated with the Union in bad faith andwith no intention of entering into any final or binding col-lective-bargaining agreement, in violation of Section 8(a)(5)and (1) of the Act.143.Additional8(a)(1) violationsIn addition to the foregoing conduct which is violative ofboth Section 8(a)(5) and (1) of the Act, I find, on the basisof the undenied testimony of Manns that Respondent alsoengaged in interference, restraint, and coercion in violationof Section 8(a)(1) of the Act by the following conduct:(a)Carver's handing to Manns for signature each of thetwo documents related to the 4-day workweek, and his di-rection to Manns on the second occasion that he pass thedocument to other employees. 15(b)Vincent's statements in pointing up to assembled em-ployees the risk of the shop closing if they did not have theirown union and go on a 4-day work week, and(c)Carver's statement to Manns at the lodge meetingthat he was not going to talk to or even answer the Unionwith regard to the contract proposals, and that in a statednumber of days the contract would be up and "they" could"hit the street," statements constituting a threat to refuse tobargain with the employee representative.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2) and (6) of the Act.2.District No. 9, International Association of Machinistsand Aerospace Workers, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.At all times material herein, the said Union has beenand is the exclusive bargaining representative for purposesof collective bargaining with respect to rates of pay,wages,hours of employment, and other terms and conditions ofemployment for Respondent's employees in the appropriateunit, within the meaning of Section 2(4) and Section 9(a) ofthe Act.4.The appropriate unit is:All journeymen automobile and truck mechanics, ma-chinists, electrical machinists, welders,trimmers, met-almen,fender,body, painter, radiator repairman,refrigeration, automotive air conditioning mechanics,garage men, service salesmen and towermen, appren-tices and working foremen, excludingsalesmen,officedecided here CompareElectricMotors & Specialties, Inc,149 NLRB 1432,Windemueller Electric, Inc,180 NLRB 686, andTelantograph Corporation,199 NLRB No 117 Without passing on the factual basis forthe assertions,I findno ment inRespondent's further defense that its goodfaith is estab-lished by its conduct in dropping the contemplated change inthe workweekfollowing the May 2 meeting and never putting it into effect,in living up tothe specificterms ofthe contract until its expirationdate, in meeting with theUnion for any bargaining session requested by the Union,and in not ques-tioning theUnion's representative status before the end ofthe contract term14 SeeDaisy's Originals, Inc of Miami,187 NLRB 251;Plastihne, Inc,190NLRB 365,Windemueller Electric,Inc, supra151 do not regard Adkins' assertion that he obtainedsignatures on thesedocuments as a contradiction of Manns' testimonyin this respectAdkins,who testifiedafterManns, did not specifically claim to haveobtained Manns'signature on these documents POPULAR VOLKSWAGENclerical employees, professional employees, guards andall supervisors as defined in the Act.5.By dealing directly with employees rather than withtheir statutory collective-bargaining representative, by en-gaging in conduct calculated to undermine the representa-tive status of the contract representative of its employees, byentering into bargaining sessions and negotiating with anabsence of a good-faith intention of reaching an agreement,Respondent violated Section 8(a)(5) and (1) of the Act.6.By soliciting employee signatures on communicationsto their bargaining representative, by indicating that theformation of an independent union by employees andagreeing to a 4-day workweek was the only alternative to theRespondent's closing the service shop, and by threateningto refuse to bargain and to force the Union to strike, indisregard of employees' Section 7 rights, Respondent violat-ed Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(5) and (1)of the Act, I shall recommend that Respondent be requiredto cease and desist and, upon request, bargain collectivelywith the Union. I shall also recommend that it take certainaffirmative action necessary to effectuate the policies of theAct.Upon the foregoing findings of fact, conclusions of law,and the entire record in this case, and pursuant to Section10(c) of the Act, I hereby issue the following recommended:ORDER16Respondent, Popular Volkswagen, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain in good faith with District No. 9,InternationalAssociation of Machinists and AerospaceWorkers, AFL-CIO, as the exclusive collective-bargainingrepresentative of its employees in a bargaining unit consist-ing ofAll journeymen automobile and truck mechanics, ma-chinists, electrical machinists, welders, trimmers, met-almen,fender,body, painter, radiator repairmen,refrigeration, automotive air conditioning mechanics,garage men, service salesmen and towerman, appren-tices and working foremen, excludingsalesmen,officeclerical employees, professional employees, guards andall supervisors as defined in the Act.(b) Inducing or attempting to induce or encourage em-ployees to bargain directly with it, or to form their ownindependent union, engage an attorney, and bargain16 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended order herein shall, as provided in Sec 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions and order, and all objections thereto shall be deemedwaived for all purposes447through such union, concerning terms and conditions ofemployment while its employees are represented by an ex-clusive bargaining representative.(c) Soliciting from any employee his signature on com-munications to the collective-bargaining representative.Making threats of service department closure as the alterna-tive to their abandonment of the above labor organizationin favor of forming an independent union and institutingcertain contract changes. Threatening to refuse to bargainand to force a strike.(d) In any other manner interfering with the efforts of theabove-named labor organization to bargain collectively onbehalf of the employees in the described unit and interferingwith, restraining, or coercing employees in the exercise ofthe rights guaranteed to them by Section 7 of the Act.2.Take the following affirmative actions which are ne-cessary to effectuate the policies of the Act:(a)Upon request, resume collective bargaining with theaforesaid labor organization concerning hours, wages, andother terms and conditions of employment in behalf of itsemployees in the bargaining unit found to be appropriate.(b) Post at its Popular Bluff, Missouri, agency, copies ofthe attached notice marked "Appendix." 17 Copies of saidnotice, on forms provided by the Regional Director forRegion 14, after being duly signed by the Respondent'srepresentative, shall be posted by the Respondent immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, or cov-ered by any other material.(c)Notify the Regional Director for Region 14, in writ-ing, within 20 days from the receipt of this Decision, whatsteps have been taken to comply herewith.1817 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "is In the event that this recommended Order is adopted by the Board afterexceptions have been filed, this provision shall be modified to read. "Notifysaid Regional Director, in writing, within 20 days from the date of this Orderwhat steps the Respondent has taken to comply herewith."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all sides had the chance to give evi-dence, it has been decided that we, Popular Volkswagen,have violated the National Labor Relations Act and wehave been ordered to post this notice.The National Labor Relations Act gives you, as employees,certain rights, including the right to bargain only throughyour exclusive bargaining representative. 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly,we give you these assurances:WE WILLbargain,upon request,with District No. 9,InternationalAssociation ofMachinists and Aero-space Workers,AFL-CIO,as the exclusive bargainingrepresentative of all employees in the unit consistingof:All journeymen automobile and truck mechanics,machinists,electricalmachinists,welders, trimmers,metalmen,fender,body,painter,radiator repairmen,refrigeration,automobile air conditioning mechan-ics, garage men service salesmen and towermen, ap-prentices and working foremen,excluding salesmen,office clerical employees,professional employees,guards and all supervisors as defined in the Act.with respect to ratesof pay,wages, hours of employ-ment,and other terms and conditions of employment,and, if an understanding is reached,embody such un-derstanding in a signed agreement.WE WILL NOTbypass District No.9, International As-sociation of Machinists and AerospaceWorkers, AFL-CIO, and bargaindirectlywith our employees,eitherindividually or in groups,in derogation of their statuto-ry representative's exclusive bargaining authority.WE WILL NOTsolicit any employee's signature on com-munications to the collective-bargaining representa-tive,ormake any threats, including threats not tobargain with the employee representative thereby forc-ing a strike,and threats to close our service departmentas the alternative to employee abandonment of theirrepresentative in favor of forming an independentunion and instituting certain contract changes.WE WILLNOT in any other manner interfer with, re-strain,or coerce our employees in the exercise of theirright to form,join, or assist or be represented by Dis-trictNo. 9, International Association of Machinistsand Aerospace Workers,AFL-CIO,or any other labororganization, to bargain collectively through represen-tatives of their own choosing,or engage in other con-certed activity for the purpose of collective bargainingor other mutual aid or protection or to refrain from anyor all such activity.All our employees are free to become or remain or refrainfrom becoming or remaining members of District No. 9,InternationalAssociation ofMachinists and AerospaceWorkers,AFL-CIO,or any other labor organization, ex-cept to the extent that this right may be affected by anagreement in conformity with Section 8(a)(3) of the Nation-al Labor Relations Act, as amended.DatedByPOPULAR VOLKSWAGEN(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, 210 North 12th Boulevard, Room448, St. Louis, Missouri 63101, Telephone 314-622-4150.